The opinion of the Court was delivered by
Wardlaw, A. J.
The .testimony which was taken by the Commissioner has not been laid before this Court, and the course of the argument here did not require that it should have been. It must be taken as settled by the Commissioner’s report and the decree, that the investment n Confederate bonds was made of money received from I. B. Dillard, and that the note on William Bevis was, *171under the circumstances, a prudent investment, and was an investment of money belonging to the estate. It is admitted here that that note is now worthless.
These investments then constitute losses to which the estate has been subjected by misfortunes, which relieve the administrator from responsibility for them. But there is no necessity for transferring them to some of the distribu-tees in exclusion of others. When a bill for distribution was pending, the administrator was not at liberty to make computations and payments of his own head, whereby some parties are to be saved and others sacrificed. In fact, he did not make settlements with any of them; for, besides that he made investments, he still holds the notes which were given to him by those distributees who became purchasers at his sale. Those notes constitute part of the estate, and the credits which shall be entered on them depend upon the final adjustment of the shares to which those purchasers shall be entitled.
The whole amount of the estate must be ascertained — that is to say, every thing which the administrator has received or should properly have received from 'the rights or property of the intestate — and this amount must be carried to the debit of the administrator. The investments aforementioned and all other proper matters of dischai-ge must then be put to his credit, and the balance be distributed according to the rights of the several distributees. To the items of account the Ordinance mentioned in the decree may be applied, so far as the same is applicable.
It is ordered, that all matters of account in the case be referred again to the Commissioner; that he do make a report thereon in conformity with the directions hereinbefore contained, and that he have leave to report any special matter.
Dunkin, C. J., and Inglis, A. J., concurred.

Decree reformed.